              Case 2:18-cv-01543-JLR Document 212 Filed 05/22/19 Page 1 of 4


 1

 2                                                             THE HONORABLE JAMES L. ROBART
 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10    BOMBARDIER INC.,
                                                         2:18-cv-1543 JLR
11                           Plaintiff,
                                                         DECLARATION OF DUC NGUYEN IN
12    v.                                                 SUPPORT OF DEFENDANT MITSUBISHI
                                                         AIRCRAFT CORPORATION’S SUR-
13    MITSUBISHI AIRCRAFT                                REPLY TO BOMBARDIER’S RESPONSE
      CORPORATION, MITSUBISHI                            TO MITAC’S OPPOSITION TO
14    AIRCRAFT CORPORATION AMERICA,                      BOMBARDIER’S MOTION FOR
      INC., et al.,                                      PRELIMINARY INJUNCTION
15

16                           Defendants.

17
                    I, Duc Nguyen, declare as follows:
18
            I am an individual resident of Bayonne, New Jersey. I am over 18 years of age. Unless
19
     otherwise stated, I have personal and firsthand knowledge of the facts set forth in this
20
     declaration. I can and will testify competently to such facts if called to do so as a witness.
21
            1.      On May 13, 2019, I submitted a declaration in support of Mitsubishi Aircraft
22
     Corporation’s (“MITAC”) Opposition to Bombardier’s Motion for a Preliminary Injunction.
23
     (See Dkt. 178).
24
            2.      I understand Bombardier contends that “Ms. Dorneval’s personal computer”
25
     discussed in paragraph 7 of my declaration is a reference to a laptop or other computer provided
26
     by MITAC America to Cindy Dorneval. (See Dkt. 190 at 6.) Bombardier is incorrect.
27
      DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S                                       P ERKINS C OIE LLP
28                                                                                      1201 Third Avenue, Suite 4900
      SUR-REPLY TO BOMBARDIER’S MOTION FOR                                                Seattle, WA 98101-3099
29    PRELIMINARY INJUNCTION (No. 18-cv-1543 JLR) – 1                                       Phone: 206.359.8000
                                                                                             Fax: 206.359.9000
30
              Case 2:18-cv-01543-JLR Document 212 Filed 05/22/19 Page 2 of 4


 1

 2          3.      The “personal computer” referenced in paragraph 7 is a home computer owned by

 3   Ms. Dorneval. She provided it to Fronteo in my presence for forensic imaging. The serial

 4   number for Ms. Dorneval’s personal computer is R9Z08358 (a Fujitsu Lifebook AH550).

 5          4.      The referenced personal computer is not a MITAC America device. It is not

 6   either MITAC America device YSMTA0017 or device YSMTA0217, the two Dorneval devices

 7   referenced in paragraph 6 of my declaration. (See Dkt. 178 at ¶ 6).

 8          5.      I understand document “BM7002.02.15.02-Flight Performances.pdf” is one of the

 9   documents at issue in this case. The document was present on Ms. Dorneval’s personal

10   computer, serial number R9Z08358. I generated an MD5 hash value, which is a method to

11   uniquely identify a file, for the document. (See id. at ¶ 7). I compared the hash value against all

12   MITAC America devices and servers I was provided. (See id.) I did not find document

13   “BM7002.02.15.02-Flight Performances.pdf” on any MITAC America device or server. (See

14   id.)

15          6.      I also did not find any other of the eleven documents that I understand are at issue

16   in this case on any MITAC America device or server.

17

18

19

20

21

22

23

24

25

26

27
                                                                                     P ERKINS C OIE LLP
28    DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S                            1201 Third Avenue, Suite 4900
      SUR-REPLY TO BOMBARDIER’S MOTION FOR PRELIMINARY                             Seattle, WA 98101-3099
29    INJUNCTION (No. 18-cv-1543 JLR) – 2                                            Phone: 206.359.8000
                                                                                      Fax: 206.359.9000
30
Case 2:18-cv-01543-JLR Document 212 Filed 05/22/19 Page 3 of 4




                                                   Scanned by CamScanner
              Case 2:18-cv-01543-JLR Document 212 Filed 05/22/19 Page 4 of 4




 1
                                     CERTIFICATE OF SERVICE
 2
            I certify under penalty of perjury that on May 22, 2019, I electronically served the
 3
     foregoing via email.
 4

 5          DATED this 22nd day of May, 2019.
                                                        s/ Mary Z. Gaston
 6                                                      Mary Z. Gaston, WSBA No. 27258
                                                        Perkins Coie LLP
 7                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
 8                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
 9                                                      E-mail: MGaston@perkinscoie.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                                       P ERKINS C OIE LLP
      CERTIFICATE OF SERVICE                                                         1201 Third Avenue, Suite 4900
28    (NO. 2:18-CV-1543 JLR) – 1                                                       Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
                                                                                          Fax: 206.359.9000
29

30
